PER CURIAM
Petitioner seeks review of an order of the Board of Barbers and Hairdressers. The Board assessed a civil penalty against her for practicing manicure services without a license, in violation of ORS 690.015(1).
Petitioner argues, the state concedes, and we agree that the Board improperly increased the amount of the civil penalty from $300, which the hearings officer recommended, to $500.
The remaining assignments of error are not persuasive and require no discussion.
Civil penalty reduced to $300; otherwise affirmed.